DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 04/07/2022 has been entered and fully considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Publication No. 2007/0282204) hereinafter “Yamashita”. 
Regarding claim 1, Yamashita discloses an acoustic lens [acoustic lens 10; see [0034]] comprising: an elastomer substrate [matrix 11; see FIG. 4 and [0048] of Yamashita]; and a filler which is dispersed in the elastomer substrate [see [0048]; the filler is dispersed in the matrix 11] and an average maximum diameter of 0.01 μm to 1 μm [see [0050] the diameter is not larger than 0.1 um which is between the range disclosed in the claim]
Yamashita discloses that the average maximum length of is 0.5um to 2.5 um [see [0053] of Yamashita] and does not expressly disclose that the filler has an average maximum length of 5μ m to 100μ m .
However, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the length of the filler particles of Yamashita further and make the average maximum length to be 5-100um since it has been held that once the general conditions of a claim are disclosed, discovering workable or optimum values involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Yamashita further discloses that the filler includes a crystalline inorganic filler [see [0048]-[0050] of Yamashita; the inorganic filler can be zinc oxide or zirconium oxide or alumina or a silica powder which are crystalline].  
Regarding claim 3, Yamashita further discloses that a material of the filler includes at least one selected from a group consisting of potassium titanate, zinc oxide, and magnesium sulfate.  [see [0048]-[0050] of Yamashita; the inorganic filler can be zinc oxide]
Regarding claim 4, Yamashita disclsoes an acoustic probe [probe 1; see abstract and [0032]] comprising: an acoustic lens [acoustic lens 10; see [0034]] comprising: an elastomer substrate [matrix 11; see FIG. 4 and [0048] of Yamashita]; and a filler which is dispersed in the elastomer substrate [see [0048]; the filler is dispersed in the matrix 11] and an average maximum diameter of 0.01 μm to 1 μm [see [0050] the diameter is not larger than 0.1 um which is between the range disclosed in the claim]
Yamashita discloses that the average maximum length of is 0.5um to 2.5 um [see [0053] of Yamashita] and does not expressly disclose that the filler has an average maximum length of 5μ m to 100μ m .
However, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the length of the filler particles of Yamashita further and make the average maximum length to be 5-100um since it has been held that once the general conditions of a claim are disclosed, discovering workable or optimum values involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Yamashita discloses an ultrasonic diagnostic device [ultrasound probe; see abstract and [0032]] comprising: an acoustic lens [acoustic lens 10; see [0034]] comprising: an elastomer substrate [matrix 11; see FIG. 4 and [0048] of Yamashita]; and a filler which is dispersed in the elastomer substrate [see [0048]; the filler is dispersed in the matrix 11]  and has an an average maximum diameter of 0.01 μm to 1 μm [see [0050] the diameter is not larger than 0.1 um which is between the range disclosed in the claim]
Yamashita discloses that the average maximum length of is 0.5um to 2.5 um [see [0053] of Yamashita] and does not expressly disclose that the filler has an average maximum length of 5μ m to 100μ m .
However, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the length of the filler particles of Yamashita further and make the average maximum length to be 5-100um since it has been held that once the general conditions of a claim are disclosed, discovering workable or optimum values involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

 Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
With regards to art rejection of the claims in view of Yamashita, the applicant has argued that the claim is directed towards an acoustic lens, but matrix 11 of Yamashita and its filler is not part of lens 10. 
In response the examiner notes that even though Yamashita uses a different title for each section of the lens, as it is clearly shown in FIG. 1 of Yamashita, the layer 10 extends all the way down to include layers 73, 72, 71, 92, 91, and 8 and therefore these layers are considered to be part of the lens structure even though they are not explicitly called “an acoustic lens”.
The applicant has further argued that the range of the filler is for fibrous filler , but [0050] discloses the diameter of powdery inorganic filler.
In response, the examiner respectfully disagrees and notes that it is entirely possible that an inorganic filler be powdery and fibrous at the same time and there is no contradiction in being both powdery and fibrous. As a result, a person of ordinary skill in the art would be able to understand that and apply the diameter and length of one to the other as they could both be referring to the same substance.
Applicant’s arguments, see remarks, filed 04/07/2022 with respect to the rejection(s) of claim(s) 1-5 under 103, and the argument regarding the maximum length of the particles have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the obviousness rejection of the claims in view of Yamashita. Since the Office action of 03/30/2022 has been in error, the instant Office Action is made non-final.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/
Examiner, Art Unit 3793              

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793